USCA11 Case: 20-12318     Date Filed: 07/16/2021   Page: 1 of 10



                                                      [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-12318
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 3:13-cr-00094-TKW-HTC-1



UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,


                                   versus


CLAY C. KEYS,


                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                               (July 16, 2021)
            USCA11 Case: 20-12318          Date Filed: 07/16/2021      Page: 2 of 10



Before JILL PRYOR, LUCK, and EDMONDSON, Circuit Judges.



PER CURIAM:



         Clay Keys, a federal prisoner proceeding pro se,1 appeals the district court’s

denial of his motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A).

No reversible error has been shown; we affirm.2



I.       Background



         In 2013, Keys pleaded guilty to receiving and to distributing child

pornography and to being a felon in possession of ammunition. Keys’s guidelines

range was calculated as 262 to 327 months’ imprisonment. Based on Keys’s

substantial assistance in an unrelated criminal prosecution, the government moved

for a sentence reduction under 18 U.S.C. § 3553(e) and U.S.S.G. § 5K1.1. The

sentencing court imposed a below-guidelines sentence of 180 months’

imprisonment followed by a life-long term of supervised release.


1
  We read liberally briefs filed by pro se litigants. See Timson v. Sampson, 518 F.3d 870, 874
(11th Cir. 2008).

2
    We DENY Keys’s motion to stay the appeal and to hold an evidentiary hearing.
                                              2
             USCA11 Case: 20-12318          Date Filed: 07/16/2021        Page: 3 of 10



         In July 2019, Keys moved pro se for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A), as amended by the First Step Act.3 Keys said his “debilitating

medical conditions” -- including recurring bronchitis infections, asthma, recurring

cellulitis infections, and poor circulation in his right leg -- constituted

extraordinary and compelling reasons warranting his early release. Keys asserted

that his medical conditions had been exacerbated by the Bureau of Prisons’s

(“BOP”) failure to provide adequate medical care, which amounted to deliberate

indifference under the Eighth Amendment. Despite his medical conditions, Keys

said he was able to perform independently several self-care activities, including

using the bathroom, showering, cooking, and cleaning up after himself. Keys

asserted that he would pose no threat to the community because he would be

placed on “stringent supervision conditions” upon his release from prison. The

government opposed Keys’s motion.

         On 10 September 2019, the district court denied Keys compassionate

release. The district court first determined that Keys failed to demonstrate that his

medical conditions constituted extraordinary and compelling reasons for a reduced

sentence. The district court also concluded that Keys posed a danger to the

community “based on his extensive criminal history, the serious nature of his


3
    First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018).
                                                  3
             USCA11 Case: 20-12318     Date Filed: 07/16/2021     Page: 4 of 10



current offenses involving minor victims, and his ‘candid admissions’ to the

Court” that he was attracted sexually to children. The district court was

unpersuaded by Keys’s claim that he would pose no threat based on his supervised-

release conditions. The district court also noted that -- while Keys’s claims about

the inadequacy of his medical treatment might provide a basis for a civil action --

those claims justified no sentence reduction.

      On 11 May 2020, Keys filed a second pro se motion for compassionate

release: this motion is the one underlying this appeal. Keys again sought relief

based on his medical conditions, which he said included poor circulation and

varicose veins in his right leg, upper respiratory infections, asthma, emphysema,

cellulitis infections, cataracts, ulcers on his right leg, blood clots in his lungs, and

severe heartburn. Keys complained that he was receiving inadequate medical care

in prison.

      Keys also contended that his medical conditions put him at increased risk of

serious illness if he were to contract COVID-19. Keys alleged that the prison’s

COVID-19 mitigation procedures were inadequate, amounted to deliberate

indifference, and resulted in increased rates of infection and death.

      Keys argued that he would pose no threat to the community upon his release

because he had already served half of his sentence and would have to comply with

                                            4
          USCA11 Case: 20-12318       Date Filed: 07/16/2021    Page: 5 of 10



the conditions of his supervised release. Keys also said that his offense involved

only downloading child pornography -- not production or distribution of child

pornography -- and that he had had no contact with children.

       On 1 June 2020, the district court denied Keys’s second compassionate-

release motion. The district court determined that Keys’s asserted medical

conditions were not sufficiently serious or debilitating to justify a reduced sentence

under section 3582(c)(1)(A)(i). The district court also concluded that Keys had

failed to demonstrate that he would pose no danger to the community in the light of

these things: (1) Keys’s extensive criminal history, (2) the serious nature of Keys’s

offenses involving minor victims, and (3) Keys’s “candid admissions” to the

sentencing court that “he has been sexually attracted to children his entire adult life

and masturbated to child pornography as a method to satisfy his urges instead of

acting on his urges to molest children.”

       The district court also determined that the risk Keys faced from COVID-19

due to his age (59) and his medical conditions were insufficient to warrant relief.

The district court stated again that Keys’s complaints about the adequacy of his

medical treatment justified no sentence reduction and were more properly raised in

a civil action.




                                           5
         USCA11 Case: 20-12318        Date Filed: 07/16/2021   Page: 6 of 10



II.   Discussion



      We review for abuse of discretion the district court’s decision about whether

to grant or to deny a defendant compassionate release. See United States v. Harris,

989 F.3d 908, 911 (11th Cir. 2021). “A district court abuses its discretion if it

applies an incorrect legal standard, follows improper procedures in making the

determination, or makes findings of fact that are clearly erroneous.” United States

v. Khan, 794 F.3d 1288, 1293 (11th Cir. 2015).

      A district court has no inherent authority to modify a defendant’s sentence

and may do so “only when authorized by a statute or rule.” United States v.

Puentes, 803 F.3d 597, 605-06 (11th Cir. 2015). As amended by the First Step

Act, section 3582(c)(1)(A)(i) authorizes a district court to modify a term of

imprisonment under these circumstances:

      [T]he court . . . may reduce the term of imprisonment . . . after
      considering the factors set forth in section 3553(a) to the extent that
      they are applicable, if it finds that . . . extraordinary and compelling
      reasons warrant such a reduction . . . and that such a reduction is
      consistent with applicable policy statements issued by the Sentencing
      Commission.
18 U.S.C. § 3582(c)(1)(A)(i).

      The policy statements applicable to section 3582(c)(1)(A) are found in

U.S.S.G. § 1B1.13. See U.S.S.G. § 1B1.13; United States v. Bryant, No. 19-

                                          6
           USCA11 Case: 20-12318          Date Filed: 07/16/2021       Page: 7 of 10



14267, 2021 U.S. App. LEXIS 13663, at *4-5 (11th Cir. May 7, 2021). The

commentary to section 1B1.13 identifies circumstances -- including a prisoner’s

medical condition -- that might constitute extraordinary and compelling reasons.

Id. § 1B1.13 comment. (n.1).

       Pertinent to this appeal, Application Note 1(A) of section 1B1.13 provides

that a prisoner’s medical condition may warrant a sentence reduction if the

prisoner (1) has a terminal illness, or (2) has a substantially diminished ability to

provide self-care in prison because of a serious physical or mental condition or

because of age-related deterioration in physical or mental health. Id. § 1B1.13

comment. (n.1(A)).4

       The policy statement also provides that -- in addition to determining whether

extraordinary and compelling reasons exist that might warrant a sentence reduction

-- the district court must determine that “the defendant is not a danger to the safety

of any other person or to the community, as provided in 18 U.S.C. § 3142(g).” See

U.S.S.G. § 1B1.13(2); id., comment. (n.1). In determining the potential danger



4
  That the circumstances identified in Application Notes 1(B) (addressing defendants 65 and
older) and 1(C) (addressing a defendant’s family circumstances) are inapplicable to Keys is
clear. We have also concluded that the “catchall” provision in Application Note 1(D) applies
only in situations where the BOP has identified other reasons warranting a sentence reduction.
See United States v. Bryant, No. 19-14267, 2021 U.S. App. LEXIS 13663, at *4-5, *43-44 (11th
Cir. May 7, 2021) (explaining that “Application Note 1(D) does not grant discretion to courts to
develop ‘other reasons’ that might justify a reduction in a defendant’s sentence.”).
                                                 7
           USCA11 Case: 20-12318           Date Filed: 07/16/2021        Page: 8 of 10



posed by a defendant, the court considers these factors: (1) the nature and

circumstances of the offense, including whether the offense involved a minor

victim; (2) the weight of the evidence against the defendant; (3) the defendant’s

history and characteristics, including his past conduct and criminal history; and

(4) the nature and seriousness of the danger that would be posed by the defendant’s

release. See 18 U.S.C. § 3142(g).

       If the district court decides either that a defendant’s circumstances meet

none of the four categories in Application Note 1 or that the defendant is

dangerous, the defendant is unentitled to relief. Bryant, 2021 U.S. App. LEXIS

13663, at *18-19. If, however, a defendant is not dangerous and has alleged

circumstances that fall within one of the specified categories, the district court then

considers whether a reduction is appropriate in the light of the 18 U.S.C. § 3553(a)

factors. 5 Id.

       The district court abused no discretion in determining that the medical

conditions described by Keys -- including the potential for an increased risk of



5
  Under section 3553(a), a sentence must be sufficient (but not greater than necessary) to reflect
the seriousness of the offense, promote respect for the law, provide just punishment, deter
criminal conduct, and to protect the public from future crimes. See 18 U.S.C. § 3553(a)(2). A
sentencing court should also consider the nature and circumstances of the offense, the history
and characteristics of the defendant, the kinds of available sentences, the guidelines range, the
policy statements of the Sentencing Commission, and the need to avoid unwarranted sentencing
disparities. Id. § 3553(a)(1), (3)-(7).
                                                  8
           USCA11 Case: 20-12318     Date Filed: 07/16/2021    Page: 9 of 10



complications due to COVID-19 -- were not sufficiently severe to constitute an

“extraordinary and compelling reason” within the meaning of section 1B1.13.

Keys has failed to show that he suffers from a terminal illness or from a serious

medical condition that “substantially diminishes” his ability to provide self-care.

See U.S.S.G. § 1B1.13, comment. (n.1). Keys said expressly in his 2019

compassionate-release motion that he was able to perform self-care activities

despite his medical conditions. Never has Keys asserted that his ability to provide

self-care has significantly decreased. Also, Keys’s assertion in his 2020 motion

that his doctor has instructed him to walk outside for at least one hour per day

seems to cut against a finding of a substantially diminished ability to provide self-

care.

        The district court also abused no discretion in denying compassionate

release based on a finding that Keys would pose a danger to the community if

released. Keys is currently in custody for offenses involving minor victims and for

the unlawful possession of ammunition. Keys’s admission that he is attracted

sexually to children and Keys’s criminal history -- including prior convictions for

child molestation and for stalking -- also support a finding of dangerousness.

Although Keys contends that the mandatory conditions of his life-long supervised

release will prevent him from committing future offenses, Keys violated repeatedly

                                          9
          USCA11 Case: 20-12318            Date Filed: 07/16/2021       Page: 10 of 10



the terms of his probation following his child-molestation conviction. Given the

serious nature of Keys’s offenses and Keys’s criminal history, we cannot say that

the district court clearly erred in finding that Keys posed a danger.

       We affirm the denial of Keys’s motion for compassionate release.

       AFFIRMED.6




6
 On appeal, Keys raises arguments challenging his convictions and sentence, alleging
misconduct by the BOP and the courts, and asserting he has received inadequate medical care.
These arguments are not pertinent to the issue on appeal -- whether the district court abused its
discretion in denying Keys’s motion for compassionate release -- and will not be addressed.
                                                10